Citation Nr: 0709171	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-19 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder.

3.  Entitlement to service connection for basal cell 
carcinoma of the back.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for coronary artery 
disease (CAD).

6.  Entitlement to service connection for thyroid disease.

7.  Entitlement to service connection for cataracts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which granted service connection for 
bilateral hearing loss and denied service connection for a 
lung condition, blood disorder, basal cell carcinoma of the 
back, chronic fatigue syndrome, coronary artery disease, 
thyroid disease and cataracts. 

This claim for service-connection for a blood condition and 
lung disorder was denied by the Board in a May 1991 decision.  
In the April 2002 rating decision, the RO appeared to 
consider the veteran's claims on these issues on the merits 
without considering whether new and material evidence had 
been submitted.  Generally, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

With regard to the lung claim, however, VA amended its 
regulations effective March 26, 2002, to recognize lung 
cancer as a disease that could be presumptively service 
connected for veterans who engaged in a radiation risk 
activity.  67 Fed. Reg. 3612 (Jan. 25, 2002) (codified at 
38 C.F.R. § 3.309(d)).  This amendment created a new basis of 
entitlement to service connection.  In such a case the claim 
will be adjudicated on a de novo basis without the need for 
new and material evidence.  Pelegrini v. Nicholson, 18 Vet. 
App. 112 (2004).

The veteran was afforded a hearing before the undersigned at 
the RO in October 2003, the case was received at the Board in 
January 2007.  The hearing transcript is of record. 

The Board notes that in November 2004, the veteran withdrew 
his appeal for a higher initial rating for hearing loss.  
38 C.F.R. § 20.204 (2006).

The Board also notes that in March 2006 the veteran filed a 
claim for entitlement to aid and attendance for his spouse.  
In July 2006, the veteran filed a claim for service 
connection for Post Traumatic Stress Disorder (PTSD).  These 
issues have not yet been adjudicated, and are referred to the 
RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a blood 
disorder; as well as entitlement to service connection for 
basal cell carcinoma of the back, chronic fatigue syndrome, 
CAD, thyroid disease and cataracts are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran engaged in a radiation risk activity during 
service. 

2.  The veteran has current lung cancer.


CONCLUSION OF LAW

The veteran's lung cancer is presumed to have been incurred 
as the result of active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Regarding the issue of entitlement to service connection for 
a lung condition, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claims.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  Because the claim is being granted, 
no further assistance is needed to substantiate this.

Laws and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).


Pertinent Facts

In October 2001, the Defense Threat Reduction Agency (DTRA) 
provided a radiation dose assessment for the veteran.  The 
veteran's calculated external dose estimate was 0.0 (<0.001) 
rem.  DTRA confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II.  
The letter stated that while serving aboard USS LCS (L) (#) 
72, the veteran was present in the VA defined Nagasaki area 
from October 23-24, 1945.

In a February 2005 letter, the DTRA reported that it had 
recalculated the veteran's radiation exposure and concluded 
that his total external gamma and skin doses were 0.006 rem 
for total external gamma dose, 0.018 rem upper bound total 
external dose, 0.06 total skin dose (upper back) and <1 rem 
upper bound total skin dose (upper back). 

In August 2005 the veteran underwent a CT scan at the Windber 
Medical Center.  He was noted to have a history of multiple 
pulmonary nodules.  The CT was interpreted as showing 
malignancy of the medial aspect of the right lower lobe and 
infrahilar region, and malignant lymphadenopathy near the 
azygous vein on the right side. 

In September 2006, the Chief Public Health and Environmental 
Hazards Office of VA performed a Radiation Review regarding 
the veteran's basal cell carcinoma.  

II.  Entitlement to service connection for a lung condition.

Analysis

The evidence demonstrates that the veteran participated in a 
radiation risk activity, namely the occupation of Nagasaki, 
Japan for some period between August 6, 1945 and July 1, 
1946.  The service department has essentially certified that 
he was within 10 miles of that city.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B), (vi).  The evidence also demonstrates 
that he now has lung cancer.  He is presumed to have incurred 
lung cancer as the result of the radiation risk activity.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  There is no 
evidence to rebut the presumption of service connection.  
Accordingly, the claim for service connection for a lung 
condition, namely lung cancer, is granted.


ORDER

Entitlement to service connection for a lung condition, 
namely lung cancer, is granted.


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2001 the RO issued a VCAA notice letter.  This 
letter did not list the claims for which the notice was being 
issued, but at that time the veteran's only pending claim was 
for service connection for basal cell carcinoma of the back.  
This letter, therefore, could not have served to provide VCAA 
notice with regard to the other issues on appeal, and because 
it did not list the basal cell carcinoma issue, may not have 
been adequate notice as to that claim.  Overton v. Nicholson, 
20 Vet. App. 426 (2006).  There is no other VCAA notice 
letter in the claims file.  The absence of such notice is 
presumed to be prejudicial to the veteran.  Id.

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the blood disorder claim, the veteran was not 
provided with the VCAA notice required by Kent. 

It also appears that before the record was transferred to the 
Board, the RO received evidence pertinent to the claims on 
appeal.  This evidence was received after issuance of the 
statement of the case or supplemental statement of the case 
(in the case of some of the issues on appeal).  VA 
regulations require that this evidence be considered in a new 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2006).  Such a supplemental statement of the case has 
not yet been issued.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
as to the application to reopen the claim 
for service connection for a blood 
disorder, and service connection for 
basal cell carcinoma, chronic fatigue 
syndrome, CAD, thyroid disease, and 
cataracts.  

With regard to the blood disorder claim, 
provide notice of the basis for the prior 
denial, and of the evidence that must be 
presented to substantiate the elements of 
service connection that were found to be 
deficient in the Board's May 1991 
decision.

The Board decision was premised on a 
finding that the veteran did not have a 
current blood disorder a result of 
ionizing radiation exposure.  The 
evidence needed to substantiate this 
element would be an opinion from a 
medical professional that a current blood 
disorder is the result of a disease or 
injury in service, or evidence showing a 
current blood disorder that presumptively 
results form ionizing radiation exposure 
under 38 C.F.R. § 3.309(d) or 38 C.F.R. 
3.311. 

2.  As to any issue on appeal that 
remains denied, issue a supplemental 
statement of the case considering all 
pertinent evidence received since the 
statement of the case in October 2002, or 
in the case of chronic fatigue syndrome, 
since the last supplemental statement of 
the case in May 2004.  Then return the 
appeals to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


